Citation Nr: 9912404	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
herniated nucleus pulposus with sciatica.


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to July 
1994 with almost 4 months of prior active service.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating action 
of the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned a 20 percent 
disability evaluation for herniated nucleus pulposus with 
sciatica, effective from July 14, 1994.  The veteran's notice 
of disagreement (NOD) with the assignment of that rating was 
received in July 1995.  The RO issued a statement of the case 
(SOC) in June 1996.  The veteran's substantive appeal was 
received in July 1996.  

By an August 1997 rating action, the RO increased the rating 
to the current level of 40 percent, effective from July 14, 
1994.

As this case involves an original claim, the Board has framed 
it as shown on the preceding page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board remanded the case in January 1998 for further 
development.


REMAND

The veteran contends that her service-connected back 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  The Board notes that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  On remand, 
the RO should consider a staged rating and explain, with 
applicable effective date regulations, any change in the 
evaluations during the appeal period.  

When the Board initially reviewed the veteran's appeal, it 
was noted that the evidence then of record was insufficient 
for evaluating the extent of the veteran's service-connected 
back disability.  The Board noted that the condition at issue 
had been rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998) and warranted consideration of 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97 (1997).

It was contemplated that the VA examination conducted on 
remand would provide sufficient evidence to properly evaluate 
the veteran's disability.  In the January 1998 remand, the 
Board instructed the RO to obtain an examination in which the 
examiner recorded findings in relationship to Diagnostic Code 
5293 and answered specific questions posed by the Board.  The 
examination conducted in March 1998 included range of motion 
studies; however, the specific questions posited by the Board 
were not answered.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  As 
such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development.  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims folder, and 
associate them with the claims folder. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and severity of the service-
connected herniated nucleus pulposus with 
sciatica.  All indicated testing should 
be performed and all findings reported in 
detail.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review prior to 
completion of the examination.  The 
examiner should be provided with the 
criteria of Diagnostic Code 5293.  The 
examiner should provide explicit 
responses to the questions posed in the 
January 1998 remand.  All findings, 
opinions and bases therefor should be set 
forth in detail.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include consideration of a staged rating.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







